Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00476-CV

                                      Jim WEYNAND,
                                          Appellant

                                              v.

                                        Hugh LONG,
                                          Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-08332
                         Honorable Richard Price, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Hugh Long, recover his costs of this appeal from
appellant, Jim Weynand.

       SIGNED December 5, 2018.


                                               _____________________________
                                               Marialyn Barnard, Justice